Citation Nr: 9908006	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-13 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease, status post fusion at 
L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to July 
1976 and from March 1978 to March 1994.

The instant appeal arose from an October 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Denver, Colorado, which granted a claim for service 
connection for degenerative disc disease, status post fusion 
at L4-5 and assigned a 10 percent disability evaluation.  An 
increased rating, to 20 percent, was granted for the 
veteran's service-connected back disorder in a March 1996 
rating decision.  Since this claim has not been withdrawn, an 
increased rating above 20 percent remains at issue on appeal.  
See AB v. Brown, 6 Vet.App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).  This case was remanded by the Board of 
Veterans' Appeals (Board) in May 1998 for further 
development.

The Board notes that the veteran also initiated an appeal as 
to a claim for entitlement to a total rating for compensation 
purposes based on individual unemployability.  However, as 
the veteran never completed his appeal by filing an appeal 
statement (VA Form 9 or its equivalent) as to that issue, it 
will not be addressed in this decision.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).


FINDING OF FACT

The appellant's service-connected degenerative disc disease, 
status post fusion at L4-5 is currently manifested by 
complaints of low back pain radiating down the left lower 
extremity with no pain on motion or pain with use, no excess 
fatigability, no incoordination, no weakness, normal motor 
strength, normal straight leg raise, normal sensory 
examination, normal deep tendon reflexes, and normal range of 
motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected degenerative disc disease, status post 
fusion at L4-5, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5292-5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This case has been remanded for further development, and VA 
examinations and radiological evaluations were performed 
pursuant to the appellant's claim for benefits.  Also, all 
available service medical records and VA treatment records 
have been obtained.  In a June 1998 written statement, the 
veteran reported that his only treatment for his service-
connected back disorder since service has taken place at the 
VA Medical Center (MC) in Syracuse, New York.  He has not 
asserted and there is nothing in the record that shows that 
there are missing, relevant records.  For these reasons, the 
Board finds that VA's duty to assist the appellant, 
38 U.S.C.A. § 5107(a) (West 1991), has been discharged.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  A disposition 
on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

A review of the service medical records shows that in January 
1987 the veteran sought treatment for recurrent low back 
pain.  His symptoms gradually increased with the veteran 
seeking periodic treatment, and a November 1991 X-ray 
revealed mild degenerative joint disease of the lumbosacral 
spine.  A September 1992 computer tomography (CT) scan of the 
lumbar spine showed mild posterior bulging of the L4 disc.  
An April 1993 treatment record noted no neurological 
symptoms.  In July 1993 the veteran was hospitalized and 
underwent fusion of L4-5.  His post-operative course 
progressed well:  an October 1993 treatment record noted that 
he had no complain of back or leg pain, he moved freely 
without discomfort, and the spine and incision were not 
tender.  His November 1993 retirement examination noted that 
the veteran had residual deficit from back surgery and noted 
radiation to the left leg had decreased.

Service connection for degenerative disc disease, status post 
fusion at L4-5, was awarded in an October 1994 rating 
decision, and a 10 percent disability evaluation was 
assigned.  VA treatment records dated from September to 
December 1995 were associated with the claims folder.  In 
September 1995 the veteran sought treatment after a fall, and 
he reported low back pain radiating down the left leg.  X-
rays were negative, leg raises were negative, and motor and 
sensory skills were intact.  He denied weakness, numbness, or 
bowel or bladder problems.  The impression was that there was 
no evidence of radiculopathy but that the pain might be 
secondary to new lumbar disc degeneration.  Heat, back 
exercises, and rehabilitation were recommended, but the 
veteran refused physical therapy.

A November 1995 record noted that the results of a CT scan 
revealed adequate fusion and the possibility that a surgical 
screw was impinging on the left L5 nerve root.  Further 
surgery was noted to probably be of no benefit to the 
veteran, and he indicated that he was not interested in 
surgery at that time in any event.  The record also noted 
that the veteran was "not capable of strenuous labor and 
would be better suited for more sedentary activity."  A 
December 1995 record noted improving low back symptoms and 
prescribed Elavil.

In a January 1996 written statement, the veteran reported 
that he was wearing a back brace provided by VA, that he had 
increasing pain in his back, and that he had muscle spasms in 
his left leg while sleeping.  In another written statement, 
the veteran's representative indicated that the veteran's 
back pain increased with prolonged standing.  By rating 
decision dated March 1996 the veteran's low back disability 
evaluation was increased to 20 percent.

In April 1996 the RO received a statement from the president 
of the company that had employed the veteran from March to 
July 1995, which performed industrial cleaning and 
environmental services.  He stated that the veteran was "no 
longer employed by [the company] because he could not perform 
required lifting, bending etc. due to a back problem [and 
that h]e was unable to perform his supervisory duties due to 
this condition."  However, a May 1996 form completed by the 
office manager of the company location where the veteran 
worked indicated that the veteran had been a full-time 
employee; that he had not lost any time due to his 
disability; that no concessions had been made by reason of 
his disability; and that the veteran had quit.  A statement 
from an insulation company, where the veteran worked from 
June to October 1994, indicated that the veteran had worked 
full-time; that he had not lost any time due to his 
disability; and that he had resigned.

The Board has also reviewed VA treatment records dated from 
February to May 1996.  In April 1996 the veteran sought 
treatment for low back pain which was aggravated by prolonged 
sitting and was relieved by walking.  He denied bladder or 
bowel problems and lower extremity problems including focal 
weakness, numbness, and tingling.  Physical examination 
revealed no paraspinal tenderness, no lower extremity muscle 
atrophy, full strength, intact sensation, equal and full deep 
tendon reflexes, and full straight leg raising.  Toe extensor 
reflexes were decreased, and active range of motion for 
flexion and extension was limited secondary to pain.  X-rays 
from October 1995 were noted to show moderate stenosis due to 
degenerative facet disease and ligamentous hypertrophy.  L4-5 
fusion with pedicle screw was also noted.  The assessment was 
chronic low back pain secondary to degenerative facet 
disease, and the veteran was treated with Elavil and 
Ibuprofen.

A May 1996 record noted that the veteran was "doing OK" 
with intermittent back pain and occasional left leg pain.  
Flexion was noted to be 30 degrees, and extension was noted 
to be 20 degrees.  The impression was low back pain with mild 
radiculopathy at L5.  A July 1998 attempt to develop 
subsequent treatment records from the Syracuse VAMC show that 
the most recent record was dated in September 1996 when 
veteran failed to report for a scheduled appointment.

Pursuant to the Board's May 1998 remand, the veteran 
underwent a VA examination in September 1998.  The examiner 
stated that the claims folder was reviewed in detail prior to 
examining the veteran.  The examiner noted that the veteran 
was employed full-time.  The veteran complained of low back 
pain radiating to the left lower extremity, and he reported 
his current medications were nonsteroidal anti-
inflammatories.  The veteran rated his pain as a 4 on a scale 
of 1 to 10, and he indicated that flare-ups were rare.  He 
denied weakness and bowel or bladder problems.  The veteran 
stated the pain was exacerbated by strenuous activity, 
including standing, but not by coughing or sneezing.

Physical examination revealed full motor strength, no 
positive straight leg raise, intact sensory examination, and 
normal deep tendon reflexes.  Range of motion was 95 degrees 
flexion, 35 degrees extension, 40 degrees lateral flexion, 
and 35 degrees rotation.  There were no paraspinal spasms, 
the surgical excision was well-healed, and gait was normal 
with no antalgic component.  The examiner reviewed a 
September 1998 X-ray report which showed pedicle screw 
instrumentation and fixation at L4-5.  The hardware was noted 
to be well-placed.  There was a normal lordotic curve.  
Minimal degenerative changes were noted at L5-S1, and a fused 
mass was noted at L4-5.  The examiner concluded:

The patient has no motor deficits and no 
range of motion deficits at this time. . 
. . The patient has no evidence of 
weakened movement against varying amounts 
of resistance.  The patient has no 
evidence of incoordination.  The patient 
has no evidence of excess fatigability.  
The patient has no evidence of painful 
motion or pain with use.

In an October 1998 written statement, the veteran essentially 
asserted that the October 1998 VA examination report did not 
accurately reflect his responses during the examination.  He 
noted that he had told the examiner that his pain was a 4 
only in the morning and that his pain was an 8 or a 9 by the 
end of every day.  The veteran also stated that he told the 
examiner he had taken 14 days off work in the past year due 
to his back.  The veteran stated he had no relief from the 
back pain except lying on the hard floor at night.  About 
every two months he reported a flare-up where he could not 
stand upright and his legs could not move.  The veteran 
stated he had pain on forward and backward bending during the 
examination and that he had only been able to bend backward 
about 15 degrees.  He also reported pain with straight leg 
raising.  He seemed to indicate that his surgical scar was 
disfiguring when he removed his shirt.  He indicated that the 
examiner had told him that he had weakness in his leg and 
that he might have a disc problem but that it could only be 
determined with magnetic resonance imaging (MRI).  The 
veteran also seemed to indicate that the examination was 
performed too quickly by the examiner.

The appellant's degenerative disc disease, status post fusion 
at L4-5, is currently evaluated as 20 percent disabling under 
Diagnostic Code 5292-5293 as limitation of motion of the 
lumbar spine with intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 (1998).  Diagnostic Code 
5292 provides a 10 percent rating for slight limitation of 
motion of the lumbar spine, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998).  Diagnostic Code 5293 provides a 0 percent 
rating for postoperative, cured, intervertebral disc 
syndrome, a 10 percent rating for mild symptoms, a 20 percent 
rating for moderate symptoms with recurring attacks, a 40 
percent rating for severe symptoms with recurring attacks and 
intermittent relief, and a 60 percent rating for pronounced 
symptoms with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc(s) with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998).

The Board does not find that the evidence supports a rating 
in excess of the currently assigned 20 percent disability 
rating under the hybrid Diagnostic Code 5292-5293.  The 
veteran's degenerative disc disease, status post fusion at 
L4-5, is currently manifested by minimal symptoms.  His 
primary complaint is of low back pain which occasionally 
radiates to the left lower extremity.  The most recent 
medical evidence, the 1998 VA examination, did not report any 
significant manifestations of degenerative disc disease, 
status post fusion at L4-5.  Motor strength, straight leg 
raise, sensory examination, deep tendon reflexes, and range 
of motion were all noted to be within normal limits by the 
examiner.  There were no paraspinal spasms, the surgical 
excision was well-healed, and gait was normal with no 
antalgic component.  The examiner's review of current X-rays 
also revealed no significant findings.

Further, the record indicates that the veteran has not sought 
treatment for low back problems since mid-1996.  He has 
stated that he was only treated at one place since service, 
the Syracuse VAMC, and that facility has no record of 
treatment for the veteran from mid-1996 to at least mid-1998.  
Thus, the Board finds that the current evaluation of 20 
percent is appropriate under Diagnostic Code 5292-5293.

A higher evaluation is not warranted under Diagnostic Code 
5292-5293.  A 40 percent evaluation based on limitation of 
motion of the spine, Diagnostic Code 5292, is not supported 
by the medical evidence because the limitation of motion is 
not severe.  The most recent evidence of record, the October 
1998 VA examination, reveals that the veteran's range of 
motion of the lumbar spine was normal.  The Board notes that 
earlier medical evidence indicated that the veteran did have 
limitation of motion of the lumbar spine; however, these 
records did not reveal findings consistent with severe 
limitation of motion.

Similarly, a higher evaluation for intervertebral disc 
syndrome, Diagnostic Code 5293, is not supported by the 
medical evidence.  A 40 percent rating for severe symptoms 
with recurring attacks and intermittent relief is not 
supported by the medical evidence.  Motor and sensory 
examinations were normal in 1998, and the veteran has 
consistently denied lower extremity numbness.  He has 
complained of occasional pain radiating to the left leg; 
however, these complaints would not warrant a rating higher 
than 20 percent under Diagnostic Code 5293.

The Board has considered the application of Diagnostic Code 
5003 for degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  Diagnostic Code 5003 relies on 
the same criteria as Diagnostic Code 5292, limitation of 
motion, thus the veteran is already receiving compensation 
for that symptomatology.  "The evaluation of the same 
disability under various diagnoses is to be avoided."  
38 C.F.R. § 4.14 (1998).

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that the 
veteran's primary complaint is of pain that starts in the low 
back and radiates to the left lower extremity.  He has 
indicated that this pain is intermittent and the radiating 
pain is occasional.  He has also indicated that he has 
increased pain with strenuous activity, including standing 
and sitting and that the pain has increased by the end of the 
day.

The veteran has not described swelling, deformity, 
instability, incoordination, or excess fatigability.  In 
addition, the 1998 VA examiner assessed no pain on motion or 
pain with use, no excess fatigability, no incoordination, no 
weakness, and no functional limitation.  The only deformities 
were noted to be due to the 1993 surgical fusion.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that the rule articulated in Francisco did 
not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.  

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
Court, in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  Fenderson, No. 96-947, slip op. at 17, 
emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case .  Id.

As in Fenderson, the RO in this case has also misidentified 
the issues on appeal as a claim for an increased disability 
rating for the veteran's service-connected lumbar spine 
disorder, rather than as a disagreement with the original 
rating award for this condition.  However, the RO's January 
1996 statement of the case and the subsequent supplemental 
statements of the case provided the veteran with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation for this condition.  In addition, the 
veteran's pleadings herein clearly indicate that he is aware 
that his appeal involves the RO's assignment of an initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the veteran in recharacterizing the issues on 
appeal to properly reflect the veteran's disagreement with 
the initial disability evaluation assigned to his service-
connected lumbar spine disorder.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The veteran was dissatisfied with his initial rating for 
degenerative disc disease, status post fusion at L4-5.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, 
No. 96-947, slip op. at 9.  In this case, the RO granted 
service connection and originally assigned a 10 percent 
evaluation for degenerative disc disease, status post fusion, 
L4-L5 as of the first day of the month that the veteran's 
claim was received, April 1, 1994.  See 38 C.F.R. § 3.400 
(1998).  Subsequent to this decision, the RO granted a 20 
percent disability rating, effective as of April 1, 1994.  
The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 20 percent for the veteran's service-connected 
degenerative disc disease, status post fusion at L4-5.  Id.; 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  


ORDER

A claim for entitlement to a rating in excess of 20 percent 
for degenerative disc disease, status post fusion at L4-5, is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


